department of the treasury internal_revenue_service washington d c date number release date cc intl br5 uilc internal_revenue_service national_office field_service_advice memorandum for from jeffrey dorfman chief branch cc intl br5 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer s corp dollar_figurex years product z y w city a issue s are taxpayer’s foreign_currency losses characterized as ordinary or capital losses did taxpayer’s trading activities rise to the level of a trade_or_business conclusion given the limited facts submitted for review we are unable to provide conclusions to the issues presented however in accordance with your request we are providing you with a discussion of the law regarding these questions to assist in your analysis facts during the years taxpayer incurred losses in excess of dollar_figurex in trading foreign_currency futures contracts forward contracts options and swaps in his tax returns as originally filed the losses were characterized as capital losses and the expenses_incurred in connection with the foreign_currency trading were treated as investment_expenses as a result taxpayer realized no tax_benefit from the majority of his losses and investment_expenses which apparently were only deductible to the extent of investment_income now taxpayer claims that the foreign exchange losses should be characterized as ordinary rather than capital losses under sec_988 accordingly taxpayer’s foreign exchange losses would result in net operating losses nols in the years these nols or a portion thereof would then be carried forward to taxable_year when taxpayer had income before the nol carryforwards as a result taxpayer is claiming a large refund in year taxpayer also claims that expenses that he incurred in connection with his foreign_currency trading activity should be fully deductible first taxpayer argues that he was a trader rather than an investor in connection with his foreign_currency trading activities in addition taxpayer asserts that the foreign_currency_transactions were in part entered into in order to hedge his foreign_currency product z liabilities incurred in his y business although it appears that the losses were realized we have no meaningful information as to the types of contracts which taxpayer traded or the amount of losses which taxpayer incurred in trading the specific products taxpayer merely states that taxpayer incurred losses in trading options forwards futures and swap contracts we assume however that taxpayer did not engage in any notional_principal_contracts in addition we were not provided sufficient information as to the amount or frequency of taxpayer’s trading activity taxpayer states that he consummated w individual trades each year we also have no information regarding the amount of time in which taxpayer’s foreign_currency positions remained open or whether any of the positions were part of a straddle under sec_1092 for purposes of this fsa we assume that in fact none of taxpayer’s positions were part of a straddle in year taxpayer formed s corp a subchapter_s_corporation and acquired all of its stock in order to lower taxpayer’s transaction costs of his foreign_currency trading activity to that end s corp acquired a seat on the city a stock exchange and engaged in the same type of foreign_currency trading as taxpayer at this point we have no information as to how many of taxpayer’s trades were actually entered into each year by taxpayer and how many were entered into by s corp similarly we do not know how much of the trading losses and related expenses were incurred by taxpayer and how much were incurred by s corp we address in this memo whether and to what extent taxpayer’s losses on its foreign_currency trading activities would be characterized as ordinary losses in addition we address whether taxpayer’s trading activity rises to the level of a trade_or_business lastly we address whether s corp should be treated as an independent entity or merely as taxpayer’s agent as explained in more detail below we do not have enough information to answer these questions however we will explain what information is needed for a complete analysis and provide general guidance law and analysis i rules regarding characterization of gain loss on foreign_currency products in this part of the fsa we set out the rules as to the characterization of the losses on different types of foreign_currency products in the different years preliminarily although taxpayer asserts that he entered into the foreign_currency_transactions in part to hedge his foreign_currency denominated product z liabilities we assume that taxpayer did not treat the foreign_currency products as part of hedging_transactions under sec_988 qualified hedging_transactions in general sec_988 and the regulations thereon apply when a taxpayer eliminates or reduces its foreign_currency risk in connection with a debt_instrument denominated in a nonfunctional_currency qualifying_debt_instrument which it either holds or is an obligor on with a foreign_currency product the hedge sec_1 a sec_988 and the regulations allow the taxpayer to integrate the federal tax treatment of owning a qualifying_debt_instrument with the hedge so that the taxpayer is treated as owning or being an obligor on a synthetic_debt_instrument id if sec_988 and regulations apply taxpayer would not recognize any foreign_currency_loss on the foreign_currency products serving as a hedge to his foreign_currency denominated product z liabilities rather the foreign_currency_loss would be absorbed in the tax treatment of its synthetic product z liabilities however in order to treat the foreign_currency products as part of qualified hedging_transactions taxpayer must have identified the hedge on or before the date the acquisition of the financial_instrument constituting the hedge is settled or closed sec_1_988-5 in addition the legging in and legging_out rules of sec_1_988-5 apply if taxpayer did not hold the hedge for the complete time that he was an obligor on the product z liabilities if taxpayer legged out of integrated treatment of a product z liability ie if taxpayer disposed of the hedge while remaining an obligor on the product z liability that product z liability may not be part of a qualified_hedging_transaction for any period subsequent to the leg out date sec_1_988-5 we have no information that taxpayer in fact treated the acquisition of any of its foreign_currency products as a sec_988 hedge for its foreign_currency denominated product z liabilities therefore the remainder of this fsa assumes that the foreign_currency products were not part of a qualified_hedging_transaction we further assume for purposes of this fsa that taxpayer did not acquire or enter into the foreign_currency products as hedging_transactions under sec_1256 a hedging_transaction under sec_1256 is a transaction entered into by the taxpayer in the normal course of the taxpayer’s trade_or_business primarily to reduce various types of risk including risk of currency fluctuations with respect to borrowing made or obligations incurred by the taxpayer provided all income gain_or_loss on the underlying borrowing would be characterized as ordinary_income gain_or_loss sec_1256 in order for the foreign_currency products to be treated as hedging_transactions under sec_1256 taxpayer on the day he entered into the transactions would have had to clearly identify such transactions as being hedging_transactions sec_1256 if the transactions are characterized as hedging_transactions the financial products would not be subject_to the mark to market provisions of sec_1256 and the loss on the products would not be characterized as capital losses sec_1256 and since we have no information that taxpayer in fact treated the acquisition of any of its foreign_currency products as a hedging_transaction under sec_1256 with respect to its foreign_currency denominated product z liabilities we assume for purposes of this fsa that the foreign_currency products were not acquired of entered into as a hedging_transaction under sec_1256 we also need to assume that the sec_1_1221-2 regulations do not apply these regulations are retroactive sec_988 generally treats foreign_currency_gain_or_loss from a sec_988 transaction as ordinary_income or loss notwithstanding that another provision of the code may provide for a different characterization a sec_988 transaction is defined as a transaction described in sec_988 if the amount which the taxpayer is entitled to receive or is required to pay by reason of such transaction is denominated in terms of a nonfunctional_currency or is determined by reference to the value of one or more nonfunctional currencies sec_988 includes entering into or acquiring any forward_contract futures_contract option or similar financial_instrument sec_988 nonetheless as we explain below the rules for characterizing the losses on the different types of foreign_currency products vary since certain of the products are currently or in previous taxable years were excluded from the definition of sec_988 transaction and consequently their characterization would not be determined under sec_988 a regulated_futures_contracts and nonequity options regulated_futures_contracts are defined in sec_1256 as a contract with respect to which the amount required to be deposited and the amount which may be withdrawn depends on a system of marking to market and which is traded on or subject_to the rules of a qualified_board_or_exchange nonequity options generally include options to purchase or sell foreign_currency specifically nonequity options are defined as options which are traded on or subject_to a qualified board_of trade and which are not options to buy or sell stock and the value of which is not determined directly or indirectly by reference to any stock or stock index see sec_1256 and regulated_futures_contracts are included in the definition of a sec_1256 contract accordingly under sec_1256 the contracts must be marketed to market at the end of each taxable_year in addition gain_or_loss on the contracts whether the gain_or_loss is recognized as a result of the contracts being marketed to market or recognized upon a disposition of the contracts is treated as capital_gain or loss sec_1256 and and f a forty percent of the gain_or_loss is treated as short term gain_or_loss and the remaining sixty percent is treated as long term gain_or_loss sec_1256 sec_988 as in effect for transactions entered into or contracts acquired after date in effect removes regulated_futures_contracts and nonequity options from the definition of a sec_988 transaction consequently unless taxpayer elected under sec_988 to treat these transactions as sec_988 transactions as described below taxpayer will recognize capital_loss under sec_1256 on the regulated_futures_contracts and nonequity options entered into or contracts acquired after date of course if taxpayer elected in the manner prescribed under sec_988 and sec_1 a iii to treat these transactions as sec_988 transactions taxpayer will receive ordinary losses on those regulated_futures_contracts and nonequity options we have no information as to whether the election was made in addition for years prior to and for taxable_year for transactions entered into prior to date regulated_futures_contracts and nonequity options were excluded from the definition of sec_988 transaction since they would be marked to market under sec_1256 see sec_988 as enacted in the tax_reform_act_of_1986 p l a consequently taxpayer will recognize capital_loss under sec_1256 on the regulated_futures_contracts and nonequity options entered into or contracts acquired prior to date one may argue that for taxable years prior to and in taxable_year for transactions entered into prior to date the regulated_futures_contracts and nonequity options were not excluded from the definition of sec_988 transactions unless they were held on december of the taxable_year at issue however this argument was put to rest when congress enacted the technical_and_miscellaneous_revenue_act_of_1988 tamra congress clarified in tamra sec_1012 that taxpayers who acquire section_1256_contracts cannot elect section rules for characterizing such contracts simply by disposing of the contracts prior to the last day of the taxable_year joint_committee on taxation staff description of the technical corrections act of pincite therefore for all the taxable years in issue losses on regulated_futures_contracts and nonequity options are characterized as capital losses under sec_1256 notwithstanding sec_988 losses on foreign_currency futures contracts that do not qualify as regulated_futures_contracts under sec_1256 because for example they are not traded on or subject_to the rules of a qualified_board_or_exchange as defined in sec_1256 or on foreign_currency options that do not qualify as nonequity options under sec_1256 because for example the options are not listed options as defined in sec_1256 will be characterized as ordinary losses since the transactions will be subject_to sec_988 b foreign_currency contracts foreign_currency contracts generally refer to forward contracts on exchange traded foreign_currency specifically foreign_currency contracts are defined in sec_1256 as contracts which require delivery of or the settlement of which depends on the value of a foreign_currency the underlying foreign_currency must be a currency in which positions are also traded through regulated_futures_contracts in addition the foreign_currency contracts must be traded in the interbank market and must be entered into at arm’s length at a price determined by reference to the price in the interbank market foreign_currency contracts are included in the definition of a sec_1256 contract accordingly as we explained above regarding regulated_futures_contracts under sec_1256 the contracts must be marked to market at the end of each taxable_year in addition losses on the contracts are characterized as forty percent short term capital losses and sixty percent long term capital losses sec_1256 and and f a nevertheless for taxable years onwards and for foreign_currency contracts acquired or entered into after date under sec_988 the losses on the contracts are generally characterized as ordinary losses however if taxpayer elected under sec_988 and sec_1_988-3 to treat any gain_or_loss on the foreign_currency contracts as capital_gain or loss the losses would then be characterized as capital losses any election made under sec_988 must be verified by the taxpayer by attaching a statement to its return describing each transaction for which an election was made among other things sec_1 b c other forward contracts forward contracts which are not foreign_currency contracts as defined in sec_1256 ie forward contracts in which the underlying foreign_currency is not traded on or subject_to a qualified_board_or_exchange or that the forward contracts are not traded in the interbank market are not sec_1256 contracts accordingly for all the taxable years at issue losses_incurred on these contracts are characterized as ordinary losses under sec_988 unless taxpayer elected under sec_988 and sec_1_988-3 to treat any gain_or_loss on the forward contracts as capital_gain or loss if taxpayer made the above election the losses are characterized as capital losses again in order for the election to be valid a verification statement must be attached to the return ii deductibility of taxpayer’s trading activity expenses taxpayer asserts that expenses such as interest on his margin_account and commissions that he incurred in connection with his trading activity should be characterized as ordinary trade_or_business_expenses rather than as investment_expenses it is unclear if taxpayer is referring to expenses other than interest and commissions preliminarily commissions on the purchase and sale of the currency products are not deductible regardless of whether taxpayer was a trader in the currency products rather the purchase commissions increase the basis of the contracts unless taxpayer was a dealer in the currency products sales commissions reduce the selling_price of the contracts see covington v 120_f2d_768 5th cir cert_denied 315_us_822 cf sec_1_263_a_-2 commissions on the purchase and sale of securities generally if expenses taxpayer incurred in trading currency products are characterized as ordinary trade_or_business_expenses they may be deductible under sec_162 in addition to the extent taxpayer’s expenses exceeded his gross_income in any year the net_operating_loss nol for the taxable years in issue would be carried back three years and forward fifteen years see generally sec_172 b and c if the expenses are characterized as investment_expenses the expenses generally may be deductible under sec_212 ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income in the year in which they are incurred however for purposes of calculating the amount of taxpayer’s nol to be carried back or forward nonbusiness deductions are only included in the nol to the extent of the amount which is the sum of the nonbusiness gross_income and the excess of the nonbusiness capital_gains over nonbusiness capital losses sec_172 and d sec_1_172-3 therefore if taxpayer’s trading activity does not rise to the level of a trade_or_business the related expenses may only be carried back or carried forward as part of a nol subject_to the limitation of sec_172 in addition if taxpayer’s trading activity does not rise to the level of a trade_or_business the interest_expense incurred in connection with the trading activity may only be deducted to the extent of investment_income sec_163 if the trading activity constitutes a trade_or_business the interest_expense would not be limited by sec_163 89_tc_445 lastly if taxpayer’s trading activity rises to the level of a trade_or_business under certain circumstances taxpayer may be allowed a home_office deduction see sec_280a generally an investor in securities or commodities is not considered to be engaged in a trade_or_business no matter how much time or resources the taxpayer expends on the activity 312_us_212 no matter how large the estate or how continuous or extended the work required may be such facts are not sufficient as a matter of law to determine that a taxpayer is engaged in a trade_or_business 889_f2d_29 2d cir taxpayer was not engaged in a trade_or_business although he devoted his full time to his investment activities 721_f2d_810 fed cir cert_denied 467_us_1251 same steffler v commissioner tcmemo_1995_271 same regarding investing in commodities or the amount of trades the taxpayer engaged in during the year 889_f2d_29 2d cir taxpayer was not engaged in trade_or_business although he entered into over big_number transactions in each taxable_year in issue mayer v commissioner t c mem same in contrast a trader’s activity may rise to the level of a trade_or_business if it is pursued with sufficient frequency continuity and regularity 480_us_23 89_tc_445 steffler v commissioner tcmemo_1995_271 an investor is one that is generally interested in the long term growth potential of his investment and derives his profit from interest dividends and capital appreciation of the securities or commodities while a trader buys and sells securities with reasonable frequency in an endeavor to catch the swings in the daily market movements and profits thereby on a short term basis 889_f2d_29 2d cir 89_tc_445 whether taxpayer acted in the role of an investor or a trader is a factual issue as is the further issue as to whether a trader’s trading activity was pursued with sufficient continuity and regularity to constitute a trade_or_business generally a major factor the courts look to in determining whether the taxpayer is a trader or investor is the length of the holding_period for the stocks or commodities taxpayer held since the length of time taxpayer held the stocks or commodities will reflect on whether the taxpayer intended to profit through short term swings in the market or whether taxpayer intended to profit through the stock’s or commodity’s long term appreciation 889_f2d_29 2d cir mayer v commissioner t c mem paoli v commissioner t c mem the cases do not state a bright line as to how short an average holding_period one must have to be characterized as a trader however generally an average holding_period of one year or longer probably indicates that the taxpayer is an investor see eg mayer v commissioner t c mem pincite in which the taxpayer was held to be an investor when the weighted average holding periods of stock sold were days days and days in and respectively and approximately two thirds or more of the stocks sold during the years in issue were held more than six months furthermore even if taxpayer traded the foreign_currency products intending to profit through the short term swings in the market taxpayer’s trading activity will only rise to the level of a trade_or_business if taxpayer’s activities were frequent regular and continuous it is difficult to state how many trades must be entered into in mayer the court found that the taxpayer’s trading was sufficiently substantial in both dollar amounts and number of trades when he entered into big_number transactions big_number transactions and big_number transactions in and respectively and the dollar amount of gross_proceeds was dollar_figure million dollar_figure million and dollar_figure million in and respectively mayer v commissioner t c mem pincite and in mayer the taxpayer was still not engaged in a trade_or_business since the taxpayer was found to be an investor based on his goal of long term appreciation the long weighted average holding but see 597_f2d_760 ct_cl taxpayer was held to be a trader when he engaged in transactions in a given year since he was an active investor no mention is made as to whether taxpayer intended to profit from long term capital appreciation or whether he intended to profit from the short term swings in the market to the extent that levin implies that one may be a trader engaged in a trade_or_business merely by deriving one’s entire income from one’s investments and devoting one’s entire workday to stock transactions the weight of authority is otherwise period for his stock and that his profits primarily consisted of dividends interest and long term capital_gains in 185_f2d_584 4th cir cert_denied 341_us_925 the taxpayer was found to be engaged in a trade_or_business during the taxable years when he entered into trades trades trades and trades in and respectively it must be noted however that the issues in nubar were whether the taxpayer was a nonresident_alien and if so whether the taxpayer was engaged in a trade_or_business so as to subject the taxpayer to tax in the united_states the finding that the taxpayer was engaged in a trade_or_business served to subject the taxpayer to tax accordingly we do not believe that merely entering into trades a year is sufficient to cause one’s trading activities to rise to the level of a trade_or_business in the context of a case like the one at hand but see 597_f2d_760 ct_cl the taxpayer was found to be a trader when he entered into transactions in a given year nonetheless the taxpayer lost in that the loan was held not to be a business loan besides entering into a sufficient amount of transactions in order to be considered in a trade_or_business the trading must also be regular and continuous ie the taxpayer must be engaged in the trading activity for a substantial period of time in paoli v commissioner t c mem the taxpayer’s trading activity was held not to rise to the level of a trade_or_business although the taxpayer consummated securities sales during the year at issue involving approximately dollar_figure million worth of stock or options since the trading activity did not have the requisite continuity and regularity the court found that the activity lacked the necessary continuity and regularity since nearly of the taxpayer’s trades occurred in a one month period and the vast majority of the trades occurred from january through may during the remainder of the year the pace of the trading tapered off considerably and in fact the taxpayer entered into only one or no trades during the final three months of the year paoli v commissioner t c mem pincite subchapter_s_corporation taxpayer states that in year it formed s corp a subchapter_s_corporation in order to reduce taxpayer’s transaction costs related to his trading activity at all relevant times taxpayer owned of s corp ’s shares s corp acquired a seat on the city a stock exchange so that it could trade foreign_currency products s corp solely under taxpayer’s direction engaged in the same type of foreign_currency trading that taxpayer engaged in see also our discussion of levin in note s corp ’s existence raises issues as to whether its trades should be considered when analyzing whether taxpayer’s trading activity was sufficiently regular and continuous so that taxpayer would be considered to be a trader if s corp ’s activity is not considered when analyzing whether taxpayer is a trader or investor one would also have to analyze whether s corp was a trader or investor 319_us_436 held that generally a corporation must be recognized as a separate_entity apart from its shareholder if it was formed or operated for business purposes see also 336_us_422 generally the courts have held that the quantum of business activity required for the corporation to be recognized may be rather minimal 81_tc_520 in this manner in moline properties the court held that the corporation had to be respected when the it was formed so that its shares would provide the corporation’s creditor security for a loan in addition to the mortgage on the property accordingly forming s corp in order to lower taxpayer’s transaction costs is likely a significant enough business_purpose so that unless s corp was acting as an agent for taxpayer s corp ’s activities must be viewed separately from taxpayer furthermore the fact that s corp is a subchapter_s_corporation does not change the above analysis see eg 80_tc_27 aff’d in unpublished opinion 747_f2d_1463 5th cir for the taxable years in issue dividends from subchapter_s_corporation were included in investment_income for purposes of sec_163 t he separate existence of corporations is firmly established under the tax law and the tax_court has recognized that the business of a subchapter_s_corporation is separate and distinct from that of its shareholders citations omitted 57_tc_546 acq the tax_court preliminarily held that under moline properties the subchapter_s_corporation was to be respected finally we discuss whether s corp was merely an agent of taxpayer so that its currency_transactions may be aggregated with taxpayer’s transactions and its expenses may be treated by taxpayer in the same manner as taxpayer’s expenses generally the courts have narrowly restricted the instances in which a corporation has been found to act as an agent to its sole shareholder to situations where the corporation’s role as an agent has been made clear see 105_tc_341 aff’d 115_f3d_506 7th cir see also 485_us_340 we agree that it is reasonable for the service to demand unequivocal evidence of genuineness in the corporation-shareholder context to determine whether a corporation is a true agent of an owner-principal 336_us_422 looked to the following four indicia of an agency relationship whether the corporation operates in the name and for the account of the principal whether the corporation binds the principal by its actions whether the corporation transmits money received to the principal whether the receipt of income is attributable to the services of the principal’s employees and to the assets of the principal 336_us_422 national carbide corp also required that the corporation’s business_purpose must be the carrying on of the normal duties of an agent in order for an agency relationship to be recognized for tax purposes between a corporation and its owners id 485_us_340 held that the genuineness of the agency relationship is adequately assured when the agency relationship is set forth in a written_agreement the corporation functions as an agent and the corporation is held out as an agent in all dealings with third parties related to the transaction see also 105_tc_341 aff’d 115_f3d_506 7th cir in this case in order to find that s corp was the agent of taxpayer in a specific transaction or type of transaction eg entering into regulated_futures_contracts on the city a stock exchange it must be shown that in s corp ’s contractual dealings with third parties involving that transaction or type of transaction the third parties realized that s corp was contracting as an agent for taxpayer therefore when s corp purchased currency products on the city a stock exchange or otherwise the other side to the transaction or the exchange must have understood that s corp was merely acting as a nominee for taxpayer in addition when s corp maintained bank accounts used for purposes of its trading activity the banks must have realized that they were contracting with s corp as an agent or nominee for taxpayer if upon investigation the facts show that s corp was merely an agent for taxpayer then s corp ’s and taxpayer’s trades may be aggregated in determining whether taxpayer was a trader in addition if taxpayer is found to be a trader then national carbide corp also required that the corporation’s relations with its principal must not be dependent upon the fact that it is owned by the principal 336_us_422 the court in bollinger explained that the meaning of the second requirement is not entirely clear but was apparently a generalized statement of the concern that the separate_entity doctrine_of moline properties not be subverted 485_us_340 this concern is satisfied where unequivocal evidence of the genuineness of the agency relationship exists bollinger u s pincite 96_tc_421 aff’d 135_f3d_457 7th cir all of s corp ’s interest_expense would be deductible in the same manner as taxpayer’s interest_expense if s corp is not found to be an agent for taxpayer then one will have to separately determine whether either taxpayer’s and or s corp ’s trades rise to a level of a trade_or_business if either taxpayer’s or s corp ’s trades rise to a level of a trade_or_business then that person will be able totally deduct its interest_expense and trading related expenses case development hazards and other considerations if you have any further questions please call the branch telephone number jeffrey dorfman chief branch
